Citation Nr: 0825904	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-28 253A	)	DATE
	)
	)


THE ISSUE

Whether an April 1956 decision of the Board of Veterans' 
Appeals (Board) was the product of clear and unmistakable 
error (CUE).




REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney At 
Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from October 1952 to August 
1955.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 2004 motion by the veteran's 
representative which contended that a prior Board decision of 
April 1956 which denied service connection for primary 
pigmentary degeneration of the retina (hereinafter, 
"retinitis pigmentosa") was the product of CUE.  In a July 
2006 decision, the Board found that the earlier April 1956 
Board determination was not the product of CUE.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a December 2007 order, granted a Joint Motion for Remand, 
vacating the Board's July 2006 decision and remanded the case 
for compliance with the terms of the joint motion.  


FINDINGS OF FACT

1.  In an April 1956 decision, the Board denied the veteran's 
claim for entitlement to service connection for retinitis 
pigmentosa.

2.  At the time of the April 1956 Board decision, the correct 
facts were then known and before the Board; and the Board did 
not ignore or incorrectly apply the applicable statutory and 
regulatory provisions existing at the time, such that the 
outcome of the claim would not have been manifestly different 
but for the error.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's April 1956 
decision that denied service connection for retinitis 
pigmentosa has not been established.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1403 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further 
that could be developed"); see also Livesay v. Principi, 14 
Vet. App. 324, 326 (2001) (Ivers, J., concurring) (noting 
that, during oral argument in Holiday v. Principi, 14 Vet. 
App. 280 (2001), counsel for VA made ill-advised concessions 
with respect to the broad applicability of VCAA).

Analysis

The veteran and his representative contend that the April 
1956 Board decision which denied service connection for 
retinitis pigmentosa was the product of CUE.  Specifically, 
the veteran asserts that the 1956 Board failed to consider 
the presumption of soundness in the applicable regulations 
extant at the time.  He asserts that the Board either 
concluded that the presumption did not attach or it concluded 
that the presumption was rebutted.  He states that the 1956 
Board conceded that there was no evidence of retinal disease 
at or prior to induction, and he contends that the decision 
by military physicians that the disease existed prior to 
service was also based on the hereditary nature of the 
disease alone.  The veteran asserts that there is no evidence 
of record that any physician or adjudicator considered the VA 
presumption of soundness.  Further, he argues that, even if 
the retinal disease had been noted at induction or evidence 
established that the disease existed prior to service, 
aggravation should have been conceded as there was evidence 
of an increase in severity during active military service and 
there was no evidence that the increase in severity was due 
to natural progression.  His representative contends that the 
presumption of aggravation was not rebutted under the 
applicable regulations at the time of the decision and that 
the prior Board decision contained CUE in not properly 
applying the proper standard for rebutting the presumption of 
aggravation.  Finally, the veteran asserts that the factual 
evidence in this case speaks for itself, and no reasonable 
person properly applying the presumptions of soundness and/or 
aggravation could possibly arrive at a conclusion that 
service connection was not warranted.  He asserts that the 
1956 Board decision was indisputably in error and must be 
revised and benefits allowed.  

Pursuant to the aforementioned Joint Motion for Remand, the 
Court's December 2007 order remanded the case for the Board 
to address in its reasons and bases, the applicable standard 
for rebuttal of the presumption of aggravation under Veterans 
Regulation (VR) No. 1(a), part I, para. 1(d)(1943).  

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not.  Generally, clear and 
unmistakable error (CUE) is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Generally, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  

Rule 1403 offers the following examples of situations that 
are not CUE.  (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

38 C.F.R. § 20.1403. (Authority: 38 U.S.C.A. § 501(a), 7111).

The Board acknowledges the veteran and his representative's 
assertions, but for the reasons explained below, finds that 
the correct facts, as they were known at that time, were 
before the Board at the time of the April 1956 decision, and 
that the Board correctly applied the statutory and regulatory 
provisions in existence at that time such that the outcome of 
the claim would not have been manifestly different but for 
the error.

The veteran served on active duty in the Air Force from 
October 1952 to August 1955.  An October 1952 enlistment 
examination showed that clinical evaluation of the "eyes-
general" was normal and that distant vision was 20/20 in 
both eyes.  Under "ophthalmoscopic" on clinical evaluation, 
the letters "N.E.", perhaps meaning "No Examination," 
appeared under the "Normal/Abnormal" boxes.  No other 
findings pertaining to the eyes were noted, except that a 
"1" appeared under "E" for eyes in the physical profile 
block.  A few days later, another examination was conducted 
for the purpose of basic training at an Air Force Base in 
California.  Clinical evaluation was normal for "eyes-
general" and also for "ophthalmoscopic", and distant 
vision was 20/20 in both eyes.  With regard to color vision, 
the examiner noted that there was color deficiency.  No other 
findings pertaining to the eyes were noted, except that a 
"1" appeared under "E" for eyes in the physical profile 
block.  In August 1954, the veteran complained of 
"increasing difficulty in getting around at night or in 
dimly lighted areas."  He was admitted to an Air Force 
hospital in Germany where it was noted that he reported that 
about one year earlier, while in the service, he noticed 
increasing difficulty in finding a seat in the movies in the 
dim illumination.  There was no history of night blindness in 
his family or relatives.  An examiner's impression was 
retinitis pigmentosa which he stated was a chronic disease of 
insidious onset, progressive in character, in which there is 
an increasing contraction of the field of vision and 
impairment of sight.  It was this examiner's impression that 
the disease of retinitis pigmentosa was present for the past 
2-3 years (from approximately August 1951 or August 1952) and 
due to its progressive nature, it was the examiner's opinion 
that that the veteran should be separated from the service.  
The clinical record cover sheet for this period of 
hospitalization from August to October 1954 shows a diagnosis 
of retinitis, n.e.c. [not elsewhere classified], 
degenerative, and the line of duty (LD or LOD) determination 
was "Yes, EPTS [existed prior to service], aggravated by 
service."

The veteran transferred on October 8, 1954, for further 
evaluation and disposition to another hospital where he was 
examined and diagnosed with retinitis pigmentosa.  There an 
examiner diagnosed primary retinal pigmentary degeneration 
(retinitis pigmentosa) and noted, "This is a chronic, 
progressive disease, leading to almost eventual blindness."  
The LOD was "No, EPTS." The clinical record cover sheet for 
this period of hospitalization shows that the transfer 
diagnosis of retinitis, n.e.c., degenerative, was replaced to 
degeneration of retina, n.e.c., primary, pigmentary 
(retinitis pigmentosa), and the LD determination was "No 
EPTS".

The veteran was evacuated by air to the United States where 
he was admitted to another hospital on November 8, 1954.  He 
provided a history of having first noticed difficulty seeing 
at night in July 1953.  The examiner noted that, since 
results of an electroretinogram (ERG) were "not what is 
considered to be the type found in retinitis pigmentosa, 
there was no family history of the disease, the pigment 
changes and course of the disease were not characteristic of 
true retinitis pigmentosa, and the patient's visual acuity 
was 20/20, J-1 bilaterally, he was returned to duty with a 
temporary E-3 profile."  The diagnosis was retinitis, 
postinfectious, bilateral, and the veteran was scheduled to 
be re-evaluated within four months to determine whether or 
not this was a progressive disease.

The veteran was admitted to the hospital again in July 1955.  
A report of a Physical Evaluation Board in August 1955 showed 
that the veteran reported that he never had poor eyesight 
before entering the Air Force; he stated that his symptoms 
began in July 1954.  Before this, he had had minor 
difficulties but never reported them.  Examination of the 
fundus showed only a questionable paleness of the discs, and 
a slight attenuation of the vessels with no definite areas of 
pigmentary deposition, although the fundus did not have a 
normal smooth texture and color.  The veteran was referred to 
a civilian consultant in ophthalmology who found the same 
minimal changes in the fundi.  He agreed that it was a 
pigmentary change but not typical retinitis pigmentosa; 
therefore, visual fields were to be the diagnostic factor in 
this case.  After a description of the findings on 
examination of the visual fields, it was the opinion of the 
Chief of the Ophthalmology Service that the veteran had a 
progressive ocular disease and should be separated from the 
service.  It was further noted as follows:

"[I]t is felt that this patient falls into the group of 
pigmentary degeneration, which has a hereditary basis, even 
though no such ocular findings are apparently present in the 
patient's immediate antecedent history.  This class of 
pigmentary degeneration invariably progresses with 
constriction of the fields until complete visual dysfunction 
is attained.  Service in the military forces cannot be said 
to have aggravated the condition.  This condition was 
genetically determined, and the type of employment in which 
the patient might have engaged could have no bearing upon its 
present and future progress."  The diagnosis was primary 
degeneration of the retina (atypical retinitis pigmentosa); 
unchanged.  The LOD was "No, EPTS." A "4" appeared under 
"E" for eyes in the physical profile block of the August 
1955 Physical Evaluation Board examination report.

The veteran's claim for service connection for his eye 
disorder was received by the RO in September 1955.  

He underwent a VA examination in October 1955.  The examiner 
noted that the veteran denied known eye disease in his two 
sisters and three brothers and his parents and he knew of no 
eye trouble in his cousins, aunts, uncles, or grandparents.  
He provided a history of first noticing difficulty in getting 
around in dim light and at night in 1953.  The examiner 
rendered a diagnosis of primary pigmentary degeneration of 
the retinae; severe.  The examiner noted that all of the 
fundiscopic changes and the visual field changes and the 
symptoms were characteristic of pigmentary degeneration of 
the retinae, less accurately known as "retinitis 
pigmentosa".  The examiner further noted that if the 
diagnosis given at the end of the report was accepted, then 
the hereditary nature and origin of the veteran's serious 
ocular disease must also be accepted.  And, conversely, if 
any extrinsic and environmental factors were held to 
influence the onset and course of this ailment, the diagnosis 
must be challenged, disproved, and another made in its place.

Apparently with regard to ascertaining the etiology of 
retinitis pigmentosa in this case, the doctor then stated 
that more information about the veteran's family would be 
helpful and interesting including information about 
consanguinity in parents or grandparents, especially 
marriages between first cousins; nightblindness in blood 
relatives; blindness or poor vision of unknown cause; field 
loss or fundus changes; epilepsy; family members in mental 
hospitals; mentally deficient individuals; and congenital 
defects of any kind.  The doctor added that heredity as the 
etiology was not to be ruled out even though the entire 
pedigree was negative.  The diagnosis provided at the end of 
the report was primary pigmentary degeneration of the 
retinae; severe.

In a December 1955 rating decision, the RO denied the claim 
for service connection for visual defect, noting, "The 
condition is reported conclusively as hereditary in origin 
and not subject to influence by extrinsic or environmental 
factors. . . . Aggravation of visual defect is not 
established."  

One rating specialist dissented, noting that he could not 
"dispute . . . that the present diagnosis of a hereditary 
condition not affected by extrinsic factors is proper" but 
added that the facts that the veteran entered service with 
normal vision; that deterioration in the visual field had its 
onset in service; that such deterioration had progressed 
after almost three years duty to a degree as to warrant a 
schedular evaluation of 70%, and that the prognosis was 
eventual total blindness, led him to feel that service 
connection on some basis should be conceded, if not at the 
RO, then in Central Office.  He concluded that "any lay 
person considering the disparity in induction and discharge 
vision, must experience considerable difficulty in fully 
comprehending a denial of any service relationship."

As noted by a letter to the veteran from the RO in December 
1955, the case was referred to the Board because a member of 
the rating board was of the opinion "that the disease might 
be considered as an aggravation by your service but the 
majority opinion is to deny service connection."

In a statement dated in January 1956, the veteran's 
representative stated "In view of the agreement between 
competent medical authorities, we cannot take issue with the 
diagnosis, but we believe that there is reasonable doubt as 
to the factor of aggravation during service.  According to 
May's Manual of the Diseases of the Eye, 19th edition, the 
typical case of retinitis pigmentosa is one where the 
condition is manifest in childhood and slowly progressive, 
with but slight reduction in the field of vision in the early 
years of life. In the case at hand, the condition was 
obviously not manifest until the 19th or 20th year of life, 
and has been rapidly progressive, culminating in severe 
disability at age 21.  In view of the atypical course of the 
disease in this case, I am of the opinion that the mental and 
physical rigors to which the veteran was subjected hastened 
the progress of the disease, and that any doubt involved must 
be resolved in his favor."

In its April 1956 decision, the Board noted that it was 
contended that the rigors of service aggravated the eye 
disorder, hastening its progress.  The Board summarized the 
facts of the case, including that "[a]n eye abnormality was 
not found at enlistment."  The Board also stated, "It was 
noted that no ophthalmologic examination was done."  In its 
discussion and evaluation, the Board noted that
primary pigmentary degeneration of the retina was a disease 
of hereditary nature and origin.  Notwithstanding that the 
disease or its effects were unknown to the veteran prior to 
entering service, the disorder was regarded as existing prior 
to enlistment.  The Board further found that it was not shown 
that the pre-existing eye condition was aggravated during 
service and the advancement which may have occurred during 
service was clearly and unmistakably the result of natural 
progress.

The Board acknowledges that the April 1956 decision did not 
specifically cite to the applicable regulatory provisions 
then in effect regarding either the presumption of soundness 
or aggravation.  However, this was not error in that there 
were no provisions in the law at that time requiring the 
Board to include such citation.  In this regard, the Board 
was not required to set forth findings of fact and 
conclusions of law separately until 1961 or to include 
reasons or bases for its findings and conclusions until even 
more recently.  Compare 38 U.S.C.A. § 7104(d) (2002) ("Each 
decision of the Board shall include---(1) a written statement 
of the Board's findings and conclusions, and the reasons or 
bases for those findings and conclusions, on all material 
issues of fact and law presented on the record . . . ."), 
with 38 U.S.C.A. § 4004(d) (1958 & Cumulative Supplement V) 
("The decisions of the Board shall be in writing and shall 
contain findings of fact and conclusions of law separately 
stated.") (subsection (d) added by Pub. L. 87-97, § 1, July 
20, 1961).  Therefore, the lack of such citation by the Board 
in this case in 1956 cannot be error at all and therefore 
cannot be CUE.

Moreover, the absence of citation to the applicable 
provisions does not mean such provisions were not applied.  
Cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting 
that it is generally not a fruitful exercise to speculate 
regarding certain matters in a particular RO decision issued 
prior to February 1, 1990, because before February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for 
disposition such RO decisions routinely lacked such 
specificity).  Thus, while the April 1956 decision might not 
stand up to judicial review regarding adequacy of reasons or 
bases required at present, the requirements at present were 
simply not in effect in April 1956.  Therefore, in 
determining whether the Board's April 1956 decision contained 
CUE, the Board must consider the 1956 Board decision within 
the context of its time and should look to the Board's 
decision and the evidence on which it was based in its 
entirety.



Presumption of Soundness

At the time of the April 1956 Board decision, the law 
applicable to wartime veterans governing basic entitlement to 
service-connected compensation benefits was found in VR No. 
1(a), part I, paragraph 1(a)(1943).  This paragraph is 
currently codified at 38 U.S.C.A. § 1110 (West 2002) without 
substantive change.  That statute directs that service 
connection may be granted for chronic disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  Moreover, VR No. 1(a), Part I, paragraph I(b) 
provided:

(b) ...every person employed in the active 
military or naval service shall be taken 
to have been in sound condition when 
examined, accepted, and enrolled for 
service except as to defects, 
infirmities, or disorders noted at time 
of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed prior to 
acceptance and enrollment and was not 
aggravated by such active military or 
naval service.

In the April 1956 decision, the Board acknowledged that an 
eye abnormality was not found on enlistment.  However, in 
this regard, in-service medical evaluations found that the 
retinitis pigmentosa existed prior to service.  For example, 
records from the August 1954 hospitalization included an 
examiner's opinion that the disease had been present for 2 to 
3 years which would have been prior to enlistment in October 
1952.  Moreover, subsequent service records from 1955 held 
that the veteran fell into the group of pigmentary 
degeneration which had a hereditary basis, even though no 
ocular findings were apparently present in his immediate 
antecedent history.

The evidence of record at the time of the April 1956 Board 
decision also included an October 1955 VA medical examination 
which indicated that retinitis pigmentosa was of hereditary 
nature and origin, and that heredity as the etiology was not 
to be ruled out even if the entire pedigree (i.e., family 
history) was negative.  No medical opinion was of record 
which expressly refuted the in-service medical determinations 
or the VA examiner's opinion that the veteran's retinitis 
pigmentosa existed prior to service.

In view of this evidence, the Board found that the disability 
was of hereditary nature and origin, and that notwithstanding 
that the disease or its effects were unknown to the veteran 
prior to entering into service, the disorder was regarded as 
existing prior to enlistment.  Thus, the Board acknowledged 
that the retinitis pigmentosa was not noted on enlistment, 
but that the medical evidence of record indicated it was 
nevertheless a preexisting condition of hereditary/congenital 
origin.  Since this was the conclusion of all the medical 
evidence of record at that time, the Board's finding was 
consistent with and supported by the evidence then of record.  
Therefore, even though the Board did not refer to the 
presumption of soundness, it does appear from this reasoning 
that it was aware of, and addressed, this presumption.

In addition, at the time of the Board's 1956 decision, a 
regulation existed in the 1945 Rating Schedule which 
provided:

Retinitis pigmentosa, notwithstanding 
that the disease or its effects may not 
be known to the disabled person before he 
undertakes military service[,] is 
regarded as of familial origin, thus as 
existing prior to enlistment.

1945 Schedule for Rating Disabilities, The Organs of Special 
Sense, paragraph 7, page 53.

With regard to the veteran's argument that the Board did not 
properly apply the presumption of sound condition extant at 
the time, either because it concluded that the presumption 
did not attach, despite the disease not having been noted on 
the enlistment examination, or because it concluded that the 
presumption was rebutted, the April 1956 Board appeared to 
apply the VA regulation quoted above in either not affording 
the veteran the presumption of sound condition or in 
rebutting the presumption because the language that the Board 
used was so similar to that of the regulation.  This 
provision appeared to contemplate that the disease of 
retinitis pigmentosa itself, solely by its nature as a 
disease of familial origin, would always be regarded as 
existing prior to enlistment, and so, by its nature, would 
rebut the presumption of soundness in cases where the disease 
was not noted on the entrance examination.

The question whether an hereditary disease always rebuts the 
presumption of soundness provided by statute was posed to the 
General Counsel in 1988, and the General Counsel, referring 
in its opinion to another opinion issued in 1985, both of 
which concerned cases involving retinitis pigmentosa, noted 
that "retinitis pigmentosa and most other diseases of 
hereditary origin can be incurred or aggravated in service, 
in the sense contemplated by Congress in title 38." VAOGC 8-
88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 
1990) (emphasis added).  The opinion further stated,

They can be considered to be incurred in 
service if their symptomatology did not 
manifest itself until after entry on 
duty.  The mere genetic or other familial 
predisposition to develop the symptoms, 
even if the individual is almost certain 
to develop the condition at some time in 
his or her lifetime, does not constitute 
having the disease.

VAOGC 8-88; see also VAOGC 1-85 (Mar. 5, 1985) (reissued as 
VAOPGCPREC 82-90 (July 18, 1990).  In VAOPGCPREC 82-90, the 
General Counsel held that service connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin, and indicated that support for this 
position could be found in VA regulations themselves, noting 
that two familial diseases, sickle cell anemia and 
Huntington's chorea, were included for rating purposes in the 
Schedule for Rating Disabilities.  VAOPGCPREC 82-90, page 4.

In VAOPGCPREC 11-1999, the General Counsel ruled on a matter 
involving the same provision about retinitis pigmentosa found 
in the Schedule for Rating Disabilities in 1956-this time it 
was found in Former VBA Manual M21-1--at the time of a rating 
decision in 1964.  VAOPGCPREC 11-1999 (Sept. 2, 1999); VBA 
Manual M21-1, ch. 50, para. 50.05 (June 4, 1962).  The 
General Counsel concluded that the provision did not purport 
to bar service connection for the in-service aggravation of 
preexisting retinitis pigmentosa, and therefore, VAOGC 8-88 
and VAOGC 1-85 could not be viewed as liberalizing VA issues 
under section 5110(g) of the statute or section 3.114 of the 
regulations because they did not create a right to service 
connection for retinitis pigmentosa.  Based on these 
opinions, however, adjudicators could consider whether 
service connection could be granted for retinitis pigmentosa 
on a theory of entitlement previously precluded, i.e., based 
on service incurrence, as opposed to aggravation, of the 
disease.

Thus, it appears that, prior to the General Counsel opinions 
of the 1980s, VA interpreted the presumption of soundness as 
not attaching or as always being rebutted by the hereditary 
nature of retinitis pigmentosa.  Current VA regulations 
governing CUE provide that CUE "does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation."  38 C.F.R. § 20.1403(e) (2007).  Accordingly, 
VA's interpretation in 1956 of the presumption of soundness 
in cases involving retinitis pigmentosa, which was employed 
by the 1956 Board in its decision, cannot be CUE.  Concerning 
this, the Board notes, too, that the 1956 Board was bound to 
apply the regulations in effect at that time.

Presumption of Aggravation

With regard to the 1956 Board's conclusion that it was not 
shown that the pre-existing eye condition was aggravated 
during service and the advancement which may have occurred 
during service was clearly and unmistakably the result of 
natural progress, this finding is consistent with the 
regulatory provision addressing the presumption of 
aggravation under the provisions of 38 C.F.R. 
§ 3.63(i)(1949).  Specifically, 38 C.F.R. § 3.63(i) (1949) 
stated that aggravation of a pre-existing disability would be 
conceded "where such disability underwent an increase in 
severity during service unless such increase in severity is 
shown by clear and unmistakable evidence, including medical 
facts and principles, to have been due to the natural 
progress of the disease."  However, as noted in the Joint 
Motion for Remand, VR No. 1(a), Part I, paragraph I(d) 
provided a more stringent standard for


rebutting the presumption of aggravation:

(d) ...a preexisting injury or disease will 
be considered to have been aggravated by 
active military service as provided for 
therein where there is an increase in 
disability during active service unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  
(emphasis added)

In Sondel v. West, 13 Vet. App. 213 (1999) and later in Joyce 
v. Nicholson, 19 Vet. App. 36 (2005), the Court found that 
the standard for rebutting the presumption of aggravation 
found in VR No. 1(a) part 1, para. 1(d), requiring that there 
be a specific finding that the increase in disability was due 
to the the natural progress of the disease was more stringent 
than that found in 38 C.F.R. § 3.63(i)(1949) which only 
required clear and unmistakable evidence standard, and 
therefore more favorable to the veteran.  Therefore, this is 
the applicable standard for review of the Board's 1956 
decision.  Indeed, in Sondel, supra., the Court found that 
because the record at the time of a 1947 rating decision did 
not contain the specific findings required to establish 
natural progression of a disease, VA's failure to observe the 
requirements of the regulation constituted, as a matter of 
law, CUE and reversed the Board decision denying CUE.  See 
also Akins v. Derwinski, 1 Vet. App. 228 (1991)(Court 
reversed Board decision denying CUE in 1945 rating decision 
where the record did not contain specific language regarding 
natural progression).

Although one item of evidence, the clinical record cover 
sheet for the period of hospitalization from August to 
October 1954 reflected a LOD determination that the eye 
condition was in LOD because it had been "aggravated by 
service," that cover sheet showed a diagnosis of retinitis, 
n.e.c. [not elsewhere classified], degenerative, rather than 
retinitis pigmentosa, and it was rendered early on when a 
diagnosis of retinitis pigmentosa had not been firmly 
established.  All other medical evidence of record at the 
time of the 1956 Board decision was in agreement that 
retinitis pigmentosa was not aggravated in service beyond the 
natural progression.  In this regard, a clinical abstract 
that was part of the August 1955 Physical Evaluation Board 
report stated the veteran's class of pigmentary degeneration 
invariably progressed with constriction of the fields until 
complete visual dysfunction was attained, and that service in 
the military forces "cannot be said to have aggravated the 
condition" because the condition was genetically determined 
and the type of employment in which the veteran might have 
engaged could have no bearing upon its present and future 
progress.

Although the April 1956 Board decision did not specifically 
refer to this medical opinion in denying the veteran's claim, 
that does not mean that it was not considered.  Cf. Gonzalez 
v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that 
"absent specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's determination 
of the service connection must be presumed to have been 
reviewed by the Department of Veterans Affairs, and no 
further proof of such review is needed.").  More 
importantly, the veteran's contention that there was no 
evidence of record on which the Board could base a conclusion 
that the increase in disability was due the natural progress 
of the disease is refuted by the August 1955 Physical 
Evaluation Board examination report, as well as by the 1955 
VA examiner's finding that "if any extrinsic and 
environmental factors are held to influence the onset and 
course of this ailment, the diagnosis must be challenged, 
disproved, and another made in its place."  

Further, the April 1956 Board decision specifically found 
that the advancement of the veteran's pre-existing eye 
condition during service was clearly and unmistakably the 
result of natural progress.  The Board finds that this 
written finding explicitly meets the specific finding 
standard for rebutting the presumption of aggravation found 
in VR No. 1(a) part 1, para. 1(d), and is supported by 
virtually all of the evidence of record at the time of the 
decision.  Thus, the facts in the present case are 
distinguished from those in the Sondel case, as the April 
1956 Board decision did make a specific finding that the 
progression of the veteran's eye condition was the result of 
natural progress.  Moreover, unlike in the Sondel case, the 
overwhelming preponderance of the medical evidence of record 
supported the Board's 1956 decision.  Therefore, the Board 
does not find that it committed CUE by failing to discuss in 
more detail the presumptions of soundness and aggravation in 
its written decision.  See Natali v. Principi, 375 F. 3d 1375 
(2004).  

The Court has held that "CUE may be based on a showing 'that 
there was no evidence before the RO that could have supported 
denial of the claim on the merits; that is, [that] all of the 
evidence militated in support of the claim.'"  Sondel, 
supra. see also Crippen v. Brown, 9 Vet. App. 412, 422 
(1996); and Link v. West, 12 Vet. App. 39, 45 (1998).  In 
light of the evidence then of record that the disease of 
retinitis pigmentosa did not increase in severity beyond its 
natural progression, any argument that the Board's 1956 
decision's conclusion that the disease was not aggravated is 
simply a disagreement as to how the facts at the time of the 
April 1956 Board decision being collaterally attacked were 
weighed.  See Joyce v. Nicholson, supra. ("there was only 
one permissible view of the evidence and the CUE challenge 
thus does not involve the weighing or reweighing of evidence, 
there being no countervailing evidence on the negative side 
of the scale).  38 C.F.R. § 20.1403(d)(3).

For the reasons stated above, it is concluded that the April 
1956 Board decision's denial of service connection for 
retinitis pigmentosa was consistent with and supported by the 
evidence then of record, as well as the law that was in 
effect at that time and VA's interpretation of those laws, 
and that to the extent there was error the record does not 
reflect that had it not been made, it would have manifestly 
changed the outcome when it was made, and it is not 
absolutely clear that a different result would have ensued.  
Thus, the April 1956 Board decision was not the product of 
CUE.  Accordingly, the benefit sought by the motion for 
revision based on CUE must be denied.


ORDER

The April 1956 Board decision was not the product of CUE; the 
motion for revision or reversal of that decision based on CUE 
is denied.


                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



